Title: To Thomas Jefferson from Edward Rutledge, 28 April 1790
From: Rutledge, Edward
To: Jefferson, Thomas



My dear Sir
[Charleston] April 28 1790.

I very sincerely congratulate you on your return to America, because I knew it was your own desire to return; and I as sincerely wish you again in Europe, because it is for the Interest of your Country that you should be there. A very substantial Reason on my part, and on yours, I am convinced, a very satisfactory one. The Letter which you did me the favor of writing me immediately previous to your departure from Paris, never found its way to me until about three weeks ago; but your Letters are ever within date, and always acceptable. If I rightly understand you, you think we should maintain our Trade thro’ the Mediterranean as well by the  Force of our Arms, as by the Wisdom of our Councils. If such is your Opinion I hope your Sentiments will be adopted. It is true we live in an enlightened Age, and at a time when liberality of Conduct is growing into fashion. But this Change of Manners has sprang from a conviction that more advantages, and Blessings, were to be derived from them, than from pursuing a different Line of Conduct. Few Nations will proceed upon other principles. If the piratical Nations shall find that we are able to do ourselves Justice, are prepared to resist, and resolved to revenge, we shall keep them in peace; but if our dependence is to rest on their engagements, or their Courtesy, we shall be for ever deceived. Let us take to ourselves therefore the Credit of Civilizing even these People, and make their Civilization a double Blessing. Dr. Turnbull who has lived many Years among the People of Constantinople, and has occasionally visited the Algerines, has assured me, repeatedly, that our safety is in Force: and that we have no possible Security in any thing else. I rest much on his Opinion as a Man of great observation and clear Judgment. I anxiously wish we could release ourselves from the Trammels of British Commerce, and it cannot be done but by opening new Ports.—Is it not a lamentable and most mortifying reflection, that the Wealth of America should be employed to extinguish those Debts of Britain which were contracted by her wicked war? In truth it is so to me. But I will do every thing in my Power to break her Fetters.—When I say we contribute to her wealth, I have in my Mind an Account Current which I saw this day; and in which the expences (including Freight and Duty) on 20 Barrels of Rice shipt to London, came to 56£—almost Three Pounds a Barrel! Let the rest of the Continent consider the Tribute which they pay to that Nation, and unite to obtain equal Advantages; or if equal Returns are not to be obtained, unite to get rid of this Tribute.—My Son delivered me Commodore Gillon’s Bonds. The Governor is absent, as soon as I see him, he shall receive them and acknolege the Receipt. Adieu my dear Sir, may you be happy for ever and in every Station. I believe there are few who esteem you as much as your sincere Friend & affectionate Hble. Servt.,

Ed: Rutledge

